DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on December 14, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao (U.S. Patent Application Publication 2008/0106297).
Claim 1: Jao teaches a data transmission device (Figure 4) comprising: 
a buffer circuit (320) configured to set a voltage level of a data signal (DATA via 310) to high or low (voltages at 330); 
a power supply line (VDDID) for supplying a power supply voltage (voltage at VDDID) to the buffer circuit (320); 

a current circuit (621; Figure 6 which shows the details of 400; [0034]) configured to make a dummy current flow (via SLEW0-SLEWm) to the power supply line (via TP and TN); and 
a current control circuit (inherent circuitry that generates SLEW0-SLEWm) configured to control the dummy current based on one of the set voltage level and a transmission timing of the data signal ([0005]). 
 
Claim 2: Jao further teaches a slew rate control circuit (623; Figure 6) configured to control a slew rate of the dummy current (via SLEW0 and SLEWm).  

Claim 3: Jao further teaches that the slew rate control circuit is further configured to turn on one or more transistors with a slew rate control signal (623; Figure 6).  

Claim 4: Jao further teaches that a magnitude of the dummy current is controlled by the slew rate control signal ([0005]).  

Claim 5: Jao further teaches that the one or more transistors are N-channel transistors (623; Figure 6).  

Claim 6: Jao further teaches that the dummy current reduces variation in the power supply voltage ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849